McCLELLAN, j.
(1) The action is on an account for goods, etc., sold. The plaintiff firm (appellant) contended that the defendant L. E. Davis directed the firm to furnish his son, the defendant E. M. Davis, with merchandise, etc., and told the firm that he, L. E. Davis, would pay for the goods so furnished. Goods were furnished the son, and they were charged in order to an account headed with the name of both. The defendant L. E. Davis denied making any such agreement, or ever having made any promise to pay the account made, or to be made, by his son. The father appears to be entirely responsible for his financial obligations. The evidence was in irreconcilable conflict on the question whether the father made the agreement stated and on the faith of which the firm asserts it furnished the goods, etc., *160upon, the application of the son. The jury resolved the issue for the defendants, returning a verdict in favor of both defendants. As the matter appears upon the face of the transcript, the preponderance of the evidence would seem to be against the jury’s conclusion. But, under the established rule of Cobb v. Malone, 92 Ala. 630, 9 South. 738, even the conclusion of the appellate court that the verdict is opposed to the preponderance of the evidence will not justify the appellate court in reversing a trial court for overruling a motion for new trial. Whether the verdict here is'wrong and unjust must depend upon the degree of credibility justly to be accorded the witnesses. If the jury, as it had a right to do, yielded the fuller credence to Davis’ testimony, the verdict rendered was a natural result as far as L. E. Davis is concerned. Under the rule of Cobb v. Malone, we cannot say that the trial judge erred in overruling the motion for new trial. He heard and saw the witnesses, and was, in consequence, better advantaged than this court can possibly be to satisfactorily determine the question presented by the motion.
(2) The charge given for the defendant could, when considered with the utmost disfavor to the plaintiffs, only have possessed a misleading tendency, to avert the only possible harmful effect of which it was the obligation of the plaintiffs to ask an explanatory instruction. What rent the son paid the father for the use of the father’s land during the year the goods, etc., were furnished by the firm was, doubtless, an immaterial matter on the issues on trial. It cannot be assumed that the fact that the son paid no rent for the land that year had any rationally possible prejudicial effect upon the trial or the rights of the plaintiffs. The absence of the inclusion of the ruling in this connection in the motion for a new trial rather confirms the correctness of the conclusion stated. These were the only questions reserved for consideration here.
The judgment cannot be said to rest on any prejudicial error. It is affirmed.
Affirmed.
Anderson, C. J., and Sayre and Thomas, JJ., concur.